Order entered December 21, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00975-CV

                      IN RE THE BIG 12 CONFERENCE, INC., Relator

                  Original Proceeding from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-00585-A

                                             ORDER
                          Before Justices Bridges, Brown, and Boatright

       Based on the Court’s opinion of this date, we CONDITIONALLY GRANT relator’s

petition for writ of mandamus. We ORDER the trial judge, the Honorable D’Metria Benson, to

vacate her July 23, 2018 order denying relator’s plea in abatement and enter an order granting

the plea in abatement. We further ORDER the trial judge to file with this Court within fifteen

(15) days of the date of this order, a certified copy of her order issued in compliance with this

order. Should the trial court fail to comply with the order, the writ will issue.

       We ORDER that relator recover its cost of this original proceeding, if any, from real

party in interest Kolby Listenbee.




                                                        /s/   DAVID L. BRIDGES
                                                              JUSTICE